Citation Nr: 1512344	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD), effective January 31, 2012, with a temporary total evaluation from 
February 23, 2012, through May 31, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective March 8, 2006.  Thereafter, in a November 2008 rating decision, the RO confirmed and continued the noncompensable rating assigned for the Veteran's bilateral hearing loss.  

The issue of entitlement to a rating in excess of 30 percent for CAD, effective January 31, 2012, with a temporary total evaluation from February 23, 2012, through May 31, 2012, is listed on the title page for procedural purposes only.

The Board notes that, in the February 2007 rating decision, the AOJ also denied service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a Notice of Disagreement as to this determination in July 2007, and in July 2009, the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case as to this issue.  The Veteran did not perfect an appeal.  Significantly, however, the Veteran's representative has raised a claim of whether there was clear and unmistakable error (CUE) in the February 2007 rating decision, which denied service connection for PTSD.  See Veteran's representative's February 2015 Written Brief Presentation.  As mentioned below, this issue is referred to the AOJ for appropriate action.

The Board also notes that the AOJ initially denied service connection for tinnitus in the February 2007 rating decision.  Thereafter, the Veteran filed a Notice of Disagreement with respect to that determination.  Significantly, however, in a March 2010 rating decision, the AOJ granted service connection for tinnitus.  Accordingly, although the Veteran's representative included arguments regarding service connection for tinnitus in a February 2015 brief, the Board finds that the AOJ's March 2010 grant of service connection for this issue constitutes a full award of the benefits sought on appeal, and as such, this issue is not currently before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).
Finally, the Board notes that, in an October 2012 rating decision, the AOJ increased the rating assigned for the Veteran's CAD to 30 percent, effective January 31, 2012, with a temporary total evaluation assigned from February 23, 2012, through May 31, 2012.  Thereafter, in an October 2012 statement, the Veteran asserted that the effective date assigned for the increased 30 percent rating for his CAD should be updated to reflect the date of his claim (i.e., April 6, 2012).  In this regard, the Board notes that the January 31, 2012, effective date currently assigned for the increased 30 percent rating for the Veteran's CAD is prior to the requested effective date of April 6, 2012.  To date, however, this matter has not been addressed by the AOJ.  Accordingly, the AOJ should clarify the Veteran's wishes with respect to this matter.  

The issues of (1) whether there was CUE in the February 2007 rating decision that denied entitlement to service connection for PTSD, and (2) whether there was CUE in the October 2012 rating decision that increased the Veteran's CAD rating to 30 percent, effective January 31, 2012, with a temporary total evaluation from February 23, 2012, through May 31, 2012, have been raised by the record, but have not yet been adjudicated by the AOJ.  See Veteran's September 2014 statement; Veteran's representative's February 2015 Written Brief Presentation.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial increased rating for his service-connected bilateral hearing loss, currently evaluated as noncompensable.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The record indicates that there may be relevant, outstanding VA treatment records.  Specifically, in an October 2012 statement, the Veteran indicated that he receives ongoing treatment at the Lake City, Florida, VA Medical Center (VAMC).  The most recent records from this facility associated with the claims file are dated in June 2012.  Accordingly, any recent, outstanding VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).

Additionally, the Board finds that on remand, efforts should be made to verify whether the Veteran's private audiologists used a controlled speech discrimination test (Maryland CNC) to obtain the Veteran's speech discrimination scores.  In making this determination, the Board notes that there are currently three private audiological evaluations of record, including evaluations conducted by Dr. J.D. in March 2005 and March 2006, and an audiological evaluation conducted by Dr. S.S. in February 2009.  These reports provide audiogram results in graph form, along with speech discrimination scores.  Significantly, however, there is no indication on these reports that the Maryland CNC test was used.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Moreover, where missing information is "relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report," VA is required to seek clarification from the professional who provided the examination report, either directly or through the claimant.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing).  Accordingly, since information regarding the type of speech discrimination testing conducted is needed to accurately evaluate the severity of the Veteran's hearing impairment, while on remand, the AOJ should request that the Veteran submit the information or authorize VA to contact the appropriate audiologists to ascertain whether the March 2005, March 2006, and February 2009 speech discrimination scores were obtained using the Maryland CNC word list.  

The Board also finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected bilateral hearing loss is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination assessing this disability in July 2009.  Significantly, however, in his April 2010 VA Form 9, the Veteran appears to indicate that the VA examination reports of record did not accurately reflect the severity of his hearing loss.  In this regard, the Board notes that the most recent VA examination report of record is now almost six years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology or his additional treatment to date.  Accordingly, because the record contains insufficient medical evidence to determine the current nature and severity of his bilateral hearing loss, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

With regard to the Veteran's CAD claim, a remand is required in order for the AOJ to issue a Statement of the Case as to this issue.  In this regard, the record reflects that, in an October 2012 rating decision, the AOJ increased the rating assigned for the Veteran's CAD to 30 percent, effective January 31, 2012, with a temporary total evaluation assigned from February 23, 2012, through May 31, 2012.  Additionally, in a subsequent January 2013 rating decision, the AOJ confirmed and continued the 30 percent disability rating assigned for the Veteran's service-connected CAD, status post bypass surgery.  Thereafter, in April 2013, the Veteran filed a Notice of Disagreement with respect to this determination.  Significantly, however, to date, it does not appear that the AOJ has issued a Statement of the Case in response to the Veteran's April 2013 Notice of Disagreement.  In such cases, the Board is required to remand the claim for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case addressing the issue of entitlement to a rating in excess of 30 percent for CAD, effective January 31, 2012, with a temporary total evaluation from February 23, 2012, through May 31, 2012.  Inform the Veteran that in order to complete the appellate process for this issue, he should submit a timely substantive appeal.  If the Veteran perfects his appeal by filing a timely substantive appeal, the matter should be returned to the Board for further appellate review, if otherwise in order.

2.  Make arrangements to obtain the Veteran's complete VA treatment records for bilateral hearing loss, including copies of any audiometric test results, dated since June 2012.  If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Send a request to Dr. J.D. (i.e., the private provider that conducted the Veteran's March 2005 and March 2006 audiological testing) and request that she: (1) clarify whether the Maryland CNC speech discrimination test was used when conducting the March 2005 and March 2006 audiological testing, and (2) submit a numerical interpretation of the March 2005 and March 2006 audiograms, specifically reporting the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  All reasonable attempts to obtain such evidence should be made and documented. 

If Dr. J.D. is unable to provide a numerical interpretation of this graph, a VA examiner must be asked to provide one.

4.  Send a request to Dr. S.S. (i.e., the private provider that conducted the Veteran's February 2009 audiological testing) and request that she: (1) clarify whether the Maryland CNC speech discrimination test was used when conducting the February 2009 audiological testing, and (2) submit a numerical interpretation of the March 2005 and March 2006 audiograms, specifically reporting the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  All reasonable attempts to obtain such evidence should be made and documented. 

If Dr. S.S. is unable to provide a numerical interpretation of this graph, a VA examiner must be asked to provide one.

5.  After the development requested in items (1) to (4) is completed, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

Additionally, if Dr. J.D. and/or Dr. S.S. were unable to provide a numerical interpretation of the March 2005, March 2006, and/or February 2009 private audiograms, the examiner should interpret such graph(s).  In doing so, the examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears. 

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected bilateral hearing loss.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, and what types of employment would not be limited (if any). 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






